 8:18-cr-00293-LSC-MDN Doc # 71 Filed: 06/29/20 Page 1 of 1 - Page ID # 277



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                                    8:18CR293

     vs.
                                                                 JUDGMENT
GAGE ANDRE DAVIS, II.

                   Defendant.



    For the reasons set out in the Memorandum and Order of this date,

    IT IS ORDERED:

    1.     The Defendant’s correspondence construed as a Motion Under 28 U.S.C.

           § 2255 to Vacate, Set Aside, or Correct Sentence (§ 2255 Motion), ECF No.

           68, is denied;

    2.     No certificate of appealability will be issued; and

    3.     The Clerk is directed to mail a copy of this Judgment to the Defendant at

           his last known address.


    Dated this 29th day of June, 2020.

                                               BY THE COURT:

                                               s/Laurie Smith Camp
                                               Senior United States District Judge
